DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 2, and 4-11 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 04/13/2022. The Applicant’s claims 1, 2, and 4-11 remain pending. The Applicant amends claims 1, 5, 6, and 11.

Response to Arguments
The Applicant’s arguments filed on 04/13/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant asserts “Trappee is completely silent with respect to estimating a proper value by performing an operation that uses weighting of the detection value in order to account for effects of different models of vehicles due to variations between vehicles.”
The Examiner respectfully disagrees. Trappe teaches the use of weighting sensors (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). In other words, Trappe teaches estimating what should be a value (i.e., proper value) of a device in a second vehicle based on a first device within a first vehicle (i.e., such as the model type of the vehicle, thus the variations between the vehicles) (Trappe, Paragraphs 0031-0034, 0048-0053, and 0058-0059 and Figures 1 and 8). Trappe teaches the potential of weighting the value based on known factors (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). The known factors may include factors such as the sensor’s age and recalibration of the sensor or the model type of the vehicle / sensor (Trappe, Paragraphs 0023-0024, 0031-0034, 0055, and 0058-0059). Moreover, Trappe teaches weighing these factors with other vehicle data to increase accuracy (Trappe, Paragraphs 0023-0024 and 0031-0034). 
As a result, the Examiner finds Trappe teaches “estimating a proper value by performing an operation that uses weighting of the detection value in order to account for effects of different models of vehicles due to variations between vehicles.”
On page 7, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe U.S. P.G. Publication 2017/0352201 (hereinafter, Kumabe), in view of Trappe WO2017189361A1 (hereinafter, Trappe).
Regarding Claim 1, Kumabe teaches a diagnostic device (diagnostic unit, Kumabe, Paragraph 0049 and Figure 1) comprising: …
-a detection value of a first device mounted in a first vehicle of a plurality of first vehicles, the first vehicle being located within a predetermined range from a second vehicle,(a detection value (i.e., index data item) acquiring unit, which acquires a value from a first device mounted in a vehicle (i.e., a first vehicle, selected from a plurality of vehicles) located within range (i.e., range predetermined by transmission) of another vehicle (i.e., a plurality of vehicles), Kumabe, Paragraphs 0048-0051); 
…
-diagnose an operating state of the second device by comparing the detection value of the second device with the proper value (comparing the detection value to another value such as a proper value to determine if the second device is normal or acting abnormally, if abnormal then the diagnostic system tries to determine the reasoning, Kumabe, Paragraphs 0048-0051) …
	Kumabe does not teach the diagnostic device to include a processor programmed to estimate, by using the detection value of the first device, a proper value of a detection value of a second device mounted in the second vehicle, the processor estimating the proper value by performing a first operation that does not use a weighting to correct the detection value when the detection value of the first device is not affected by a factor other than an external environment, the factor including variations in the detection value that are dependent on a model of the first vehicle and the processor estimating the proper value by performing a second operation that uses the weighting to correct the detection value when the detection value of the first device is affected by the variations in the detection value that are dependent on the model of the first vehicle;  and in the second operation, to weight the detection value of the first device based on an elapsed time after repair or inspection of the first vehicle has been completed.
	Trappe, in one embodiment, teaches estimating what should be a correct value (i.e., proper value) of a device for measuring the external environment (e.g., temperature, distance, etc.) based on comparing the values of a first and second device, wherein no weighting occurs (i.e., simply determining that a sensor is faulty and applying a recalibration is not the same as the use of weighting to shift a current sensor value) (Trappe, Paragraphs 0028, 0031-0033, and 0049-0053). Moreover, Trappe, in another embodiment, teaches the opposite endeavor (i.e., the use of weighting sensors) (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). In other words, Trappe teaches estimating what should be a value (i.e., proper value) of a device in a second vehicle based on a first device within a first vehicle (Trappe, Paragraphs 0031-0034 and 0048-0053 and Figures 1 and 8). Trappe teaches the potential of weighting the value based on known factors (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). The known factors may include factors such as the sensor’s age and recalibration of the sensor or the model of vehicle / sensor (Trappe, Paragraphs 0023-0024, 0031-0034, 0055, and 0058-0059). Moreover, Trappe teaches weighing these factors with other vehicle data to increase accuracy (Trappe, Paragraphs 0023-0024 and 0031-0034). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device of Kumabe to include a processor programmed to estimate, by using the detection value of the first device, a proper value of a detection value of a second device mounted in the second vehicle, the processor estimating the proper value by performing a first operation that does not use a weighting to correct the detection value when the detection value of the first device is not affected by a factor other than an external environment, the factor including variations in the detection value that are dependent on a model of the first vehicle and the processor estimating the proper value by performing a second operation that uses the weighting to correct the detection value when the detection value of the first device is affected by the variations in the detection value that are dependent on the model of the first vehicle;  and in the second operation, to weight the detection value of the first device based on an elapsed time after repair or inspection of the first vehicle has been completed, as taught by Trappe. 
It would have been obvious because determining a proper value via weighting for a sensor based on certain conditions (e.g., age of the sensor) ensures that sensor data which is wrong or abnormal is not used by vehicle or is corrected by the vehicle to avoid dangerous situations (Trappe, Paragraphs 0023-0024 and 0031-0034).
Regarding Claim 2, Kumabe, as modified, teaches the diagnostic device according to claim 1.
	Kumabe does not teach the diagnostic device to include that processor is programmed to weight the detection value of the first device based on a vehicle model of the first vehicle when the second operation is performed.
	Trappe teaches weighting (e.g., applying some type of offset) the detection value of the first device based factors such as the type of vehicle (e.g., type of vehicle uses a sensor which is different than the second vehicle, therefore requires an offset when traveling on a certain type of road) (Trappe, Paragraphs 0031-0034). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device of Kumabe to include that processor is programmed to weight the detection value of the first device based on a vehicle model of the first vehicle when the second operation is performed. as taught by Trappe.
	It would have been obvious because determining a proper value via weighting for a sensor in a certain location ensures that sensor data which is wrong or abnormal is not used by vehicle or is corrected by the vehicle to avoid dangerous situations (Trappe, Paragraphs 0024 and 0031-0034).
Regarding Claim 4, Kumabe, as modified, teaches the diagnostic device according to claim 1.
	Kumabe does not teach the diagnostic device to include that the processor is programed to weight the detection value of the first device based on a distance between the first vehicle and the second vehicle when the second operation is performed.
	Trappe teaches weighting the detection value of the first device (e.g., device in the first vehicle) based on the distance of the first vehicle to the second vehicle (i.e., factoring in latitude and longitude of the two vehicles) (Trappe, Paragraphs 0049-0053 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device of Kumabe to include that the processor is programed to weight the detection value of the first device based on a distance between the first vehicle and the second vehicle when the second operation is performed as taught by Trappe.
	It would have been obvious because determining a proper value via weighting for a sensor based on certain conditions (e.g., vehicle locations) ensures sensor accuracy (Trappe, Paragraphs 0023-0024, 0031-0034, 0049-0053).
Regarding Claim 5, Kumabe, as modified, teaches the diagnostic device according to claim 1, wherein the processor is programmed to acquire the detection value of the first device of each of the plurality ofTSN201800854US00TFN180021-US27 the first vehicles, the first operation is a calculation of an average value of detection values of the first device of each of the plurality of first vehicles, (determining an average detection value of the first sensor in a vehicle wherein the vehicle can be a first vehicle of a plurality of vehicles, Kumabe, Paragraphs 0048-0051 and 0076), …
	Kumabe does not teach the diagnostic device to include the second operation is a calculation of a weighted average value of the detection values of the device of each of the plurality of the first vehicles.
	Trappe teaches gathering data of a plurality of first devices and determining a weighted average value for the first devices (Trappe, Paragraphs 0031-0039 and 0055-0060 and Figure 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device of Kumabe to include the second operation is a calculation of a weighted average value of the detection values of the device of each of the plurality of the first vehicles as taught by Trappe.
	It would have been obvious because determining a value via weighting average for a sensor (e.g., vehicle locations) ensures sensor accuracy (Trappe, Paragraphs 0023-0024, 0031-0034, 0049-0060).
Regarding Claim 6, Kumabe, as modified, teaches the diagnostic device according to claim 1, wherein the processor is programmed to: acquire first information (acquiring data from other vehicle sensors (i.e., index data), Trappe, Paragraphs 0049-0051, 0054, and 0065-0070).
	Kumabe does not teach the diagnostic device to include the information contributing to a determination of a weight factor, and use the weight factor corresponding to the first information to perform the second operation.
	Trappe teaches weighting (e.g., applying some type of offset) the detection value of the first device based factors (i.e., information) from other vehicles (Trappe, Paragraphs 0031-0034). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device to include the information contributing to a determination of a weight factor, and use the weight factor corresponding to the first information to perform the second operation as taught by Trappe.  
	It would have been obvious because using information to determine the weight factor increases accuracy of the sensor system (Trappe, Paragraphs 0023-0024 and 0031-0034). 
Regarding Claim 7, Kumabe, as modified, teaches the diagnostic device according to claim 6.
	Kumabe does not teach the diagnostic device to include the first information includes at least one of a vehicle model of the first vehicle, the elapsed time after the repair or the inspection of the first vehicle has been completed, and a distance between the first vehicle and the second vehicle.
	Trappe teaches weighting (e.g., applying some type of offset) the detection value of the first device based factors (i.e., information) such as the type of vehicle (e.g., type of vehicle uses a sensor which is different than the second vehicle, therefore requires an offset when traveling on a certain type of road) (Trappe, Paragraphs 0031-0034). Moreover, Trappe teaches tracking factors such as the sensor’s age and recalibration of the sensor (Trappe, Paragraphs 0023-0024, 0031-0034, and 0055). Lastly, Trappe teaches weighting the detection value of the first device (e.g., device in the first vehicle) based on the distance of the first vehicle to the second vehicle (i.e., factoring in latitude and longitude of the two vehicles) (Trappe, Paragraphs 0049-0053 and Figure 8).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic device of Kumabe to include the first information includes at least one of a vehicle model of the first vehicle, the elapsed time after the repair or the inspection of the first vehicle has been completed, and a distance between the first vehicle and the second vehicle as taught by Trappe.
	It would have been obvious because using information helps increases accuracy of the sensor systems (Trappe, Paragraphs 0023-0024 and 0031-0034).
Regarding Claim 9, Kumabe, as modified, teaches the diagnostic device according to claim 1, wherein the processor is programmed to output the operating state of the second device to an external device (sending operating states of the devices to an external device (i.e., index data), Kumabe, Paragraphs 0049-0051 and 0093).
Regarding Claim 10, Kumabe, as modified, teaches a diagnostic system comprising: the diagnostic device according to claim 1; and a server configured to communicate with a vehicle in which the diagnostic device is TSN201800854US00TFN180021-US28mounted (vehicle and vehicle device in communication with a server, Kumabe, Paragraphs 0041, 0094-0096, and Figures 1 and 2), wherein the processor is programmed to acquire the detection value of the first device by vehicle-to-vehicle communication only when the vehicle has failed to communicate with the server (vehicle capable of vehicle to vehicle communication, which can occur when communication with the center fails, Kumabe, Paragraphs 0042 and 0169-0170 and Figure 2).
Regarding Claim 11, Kumabe, as modified, teaches a diagnostic method comprising: 
-causing a diagnostic device to acquire a detection value of a first device mounted in a first vehicle which is located within a predetermined range from a second vehicle (a detection value (i.e., index data item) acquiring unit, which acquires a value from a first device mounted in a vehicle located within range (i.e., range predetermined by transmission) of another vehicle, Kumabe, Paragraphs 0048-0051); 
…
-causing the diagnostic device to diagnose an operating state of the second device by comparing the detection value of the second device with the proper value (comparing the detection value to another value such as a proper value to determine if the second device is normal or acting abnormally, if abnormal then the diagnostic system tries to determine the reasoning, Kumabe, Paragraphs 0048-0051) …
	Kumabe does not teach the diagnostic to include causing the diagnostic device to estimate, by using the detection value of the first device, a proper value of a detection value of a second device mounted in the second vehicle, the proper value being estimated by performing a first operation that does not use a weighting to correct the detection value when the detection value of the first device is not affected by a factor other than an external environment, the factor including variations in the detection value that are dependent on a model of the first vehicle and the proper value being estimated by performing a second operation using the weighting to correct the detection value when the detection value of the first device is affected by the variations in the detection value that are dependent on the model of the first vehicle; and in the second operation, weight the detection value of the first device based on an elapsed time after repair or inspection of the first vehicle has been completed. 
Trappe, in one embodiment, teaches estimating what should be a correct value (i.e., proper value) of a device for measuring the external environment (e.g., temperature, distance, etc.) based on comparing the values of a first and second device, wherein no weighting occurs (i.e., simply determining that a sensor is faulty and applying a recalibration is not the same as the use of weighting to shift a current sensor value) (Trappe, Paragraphs 0028, 0031-0033, and 0049-0053). Moreover, Trappe, in another embodiment, teaches the opposite endeavor (i.e., the use of weighting sensors) (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). In other words, Trappe teaches estimating what should be a value (i.e., proper value) of a device in a second vehicle based on a first device within a first vehicle (Trappe, Paragraphs 0031-0034 and 0048-0053 and Figures 1 and 8). Trappe teaches the potential of weighting the value based on known factors (Trappe, Paragraphs 0031-0034 and 0049-0053 and Figures 1 and 8). The known factors may include factors such as the sensor’s age and recalibration of the sensor (Trappe, Paragraphs 0023-0024, 0031-0034, and 0055). Moreover, Trappe teaches weighing these factors with other vehicle data to increase accuracy (Trappe, Paragraphs 0023-0024 and 0031-0034). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the diagnostic method of Kumabe to include causing the diagnostic device to estimate, by using the detection value of the first device, a proper value of a detection value of a second device mounted in the second vehicle, the proper value being estimated by performing a first operation that does not use a weighting when the detection value of the first device is not affected by a factor other than an external environment, and the proper value being estimated by performing a second operation using the weighting when the detection value of the first device is affected by the factor other than the external environment; and to weighting the detection value of the first device based on an elapsed time after repair or inspection of the first vehicle has been completed when the second operation is performed as taught by Trappe.
	It would have been obvious because estimating and determining a proper value for a sensor in a certain location ensures that sensor data which is abnormal is adjusted or not used by vehicle thus avoiding dangerous situations (Trappe, Paragraphs 0024 and 0031-0034).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667 

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667